Name: Commission Regulation (EC) No 2715/2000 of 12 December 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32000R2715Commission Regulation (EC) No 2715/2000 of 12 December 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 313 , 13/12/2000 P. 0008 - 0010Commission Regulation (EC) No 2715/2000of 12 December 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 2474/2000(2), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988(3) and as last amended and extended by an Agreement in the form of an Exchange of Letters, initialled on 15 May 2000, and Article 8 of the Agreement between the Community and the People's Republic of China initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral agreement(4) and as last amended by an Agreement in the form of an Exchange of Letters, initialled on 15 May 2000, provide that transfers may be agreed between quota years.(2) The People's Republic of China made a request on 30 May 2000.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988, and as set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to the quota year 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 367, 31.12.1988, p. 75.(4) OJ L 104, 6.5.1995, p. 1.ANNEXCategory 1: carry over of 157720 kilograms from year 1999 quantitative limits.Category 2: carry over of 160335 kilograms from year 1999 quantitative limits.Category 2A: carry over of 66880 kilograms from year 1999 quantitative limits.Category 3: carry over of 236720 kilograms from year 1999 quantitative limits.Category 3A: carry over of 29720 kilograms from year 1999 quantitative limits.Category 4: carry over of 1951817 pieces from year 1999 quantitative limits.Category 5: carry over of 50882 pieces from year 1999 quantitative limits.Category 6: carry over of 22665 pieces from year 1999 quantitative limits.Category 6S: carry over of 12615 pieces from year 1999 quantitative limits.Category 7: carry over of 335708 pieces from year 1999 quantitative limits.Category 8: carry over of 19741 pieces from year 1999 quantitative limits.Category 9: carry over of 233680 kilograms from year 1999 quantitative limits.Category 10: carry over of 1696860 pairs from year 1999 quantitative limits.Category 12: carry over of 2470 pairs from year 1999 quantitative limits.Category 13: carry over of 781728 pieces from year 1999 quantitative limits.Category 14: carry over of 51941 pieces from year 1999 quantitative limits.Category 15: carry over of 92843 pieces from year 1999 quantitative limits.Category 16: carry over of 626720 pieces from year 1999 quantitative limits.Category 17: carry over of 427960 pieces from year 1999 quantitative limits.Category 18: carry over of 4702 kilograms from year 1999 quantitative limits.Category 19: carry over of 3983520 pieces from year 1999 quantitative limits.Category 20/39: carry over of 309264 kilograms from year 1999 quantitative limits.Category 21: carry over of 666000 pieces from year 1999 quantitative limits.Category 22: carry over of 649200 kilograms from year 1999 quantitative limits.Category 23: carry over of 439960 kilograms from year 1999 quantitative limits.Category 24: carry over of 1700320 pieces from year 1999 quantitative limits.Category 26: carry over of 7624 pieces from year 1999 quantitative limits.Category 28: carry over of 127405 pieces from year 1999 quantitative limits.Category 29: carry over of 453720 pieces from year 1999 quantitative limits.Category 31: carry over of 139759 pieces from year 1999 quantitative limits.Category 32: carry over of 160240 kilograms from year 1999 quantitative limits.Category 33: carry over of 1054920 kilograms from year 1999 quantitative limits.Category 37: carry over of 542120 kilograms from year 1999 quantitative limits.Category 37A: carry over of 160680 kilograms from year 1999 quantitative limits.Category 68: carry over of 221081 kilograms from year 1999 quantitative limits.Category 73: carry over of 11206 pieces from year 1999 quantitative limits.Category 76: carry over of 55720 kilograms from year 1999 quantitative limits.Category 78: carry over of 43596 kilograms from year 1999 quantitative limits.Category 83: carry over of 131614 kilograms from year 1999 quantitative limits.Category 97: carry over of 80400 kilograms from year 1999 quantitative limits.Category X13: carry over of 28560 pieces from year 1999 quantitative limits.Category X18: carry over of 37840 kilograms from year 1999 quantitative limits.Category X20: carry over of 1720 kilograms from year 1999 quantitative limits.Category X24: carry over of 7200 pieces from year 1999 quantitative limits.Category X39: carry over of 16120 kilograms from year 1999 quantitative limits.Category X118: carry over of 49560 kilograms from year 1999 quantitative limits.Category X120: carry over of 19520 kilograms from year 1999 quantitative limits.Category X122: carry over of 6800 kilograms from year 1999 quantitative limits.Category X123: carry over of 3320 kilograms from year 1999 quantitative limits.Category X124: carry over of 36440 kilograms from year 1999 quantitative limits.Category X125A: carry over of 640 kilograms from year 1999 quantitative limits.Category X127A: carry over of 1040 kilograms from year 1999 quantitative limits.Category X127B: carry over of 600 kilograms from year 1999 quantitative limits.Category X136A: carry over of 15560 kilograms from year 1999 quantitative limits.Category X140: carry over of 5000 kilograms from year 1999 quantitative limits.Category X145: carry over of 1040 kilograms from year 1999 quantitative limits.Category X146A: carry over of 6080 kilograms from year 1999 quantitative limits.Category X146B: carry over of 9240 kilograms from year 1999 quantitative limits.Category X151B: carry over of 94080 kilograms from year 1999 quantitative limits.Category X156: carry over of 122920 kilograms from year 1999 quantitative limits.Category X157: carry over of 407691 kilograms from year 1999 quantitative limits.Category X159: carry over of 166080 kilograms from year 1999 quantitative limits.Category X160: carry over of 1960 kilograms from year 1999 quantitative limits.Category X161: carry over of 594560 kilograms from year 1999 quantitative limits.